UPON A REHEARING.
By the court:
This case:. is before us on a rehearing of a decree en*754tered by this court at the September term, 1913, reversing a decree of the Circuit Court of Wise county.
An examination of the record cannot fail to disclose the flagrant negligence of the appellee, H. H. Dotson, in the assertion of his alleged rights in the circuit court. With full knowledge of all the facts upon which he now relies to reverse the decision of this court at the former hearing—
(1) He permitted the commissioner’s report, fixing the proportion in which the vendor’s lien was to share in the proceeds of sale of the land, to be confirmed;
(2) He suffered the land-to be sold;
(3) He allowed the sale to be confirmed;
(4) He stood by and saw the purchaser expending his money in valuable improvements; and
(5) He saw the purchase money collected and disbursed—part of it to the vendor’s lien, in accordance with the commissioner’s apportionment.
All these things were done with his knowledge and tacit acquiescence, and without once calling the court’s attention to alleged errors and irregularities, until he subsequently filed a bill of review in the case. There is no suggestion of fraud, and it seems to us that to grant appellant the relief he asks, at this late day, would be to place a premium on negligence, and bring discredit upon the due and orderly administration of justice. “He was silent when he ought to have spoken; and he should not now be heard to speak when he ought to keep silence.” Especially is this true when to grant his plea would entail serious loss upon other litigants who have been misled by his laches.
Upon these considerations, we are of opinion to adhere to our former decision, which we believe to be in accordance with the right and justice of the case.

Reversed.